Order entered June 3, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01259-CR

                      WILLIAM MCKINLEY DECKER SR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F17-30527-K

                                            ORDER
        Before the Court is the State’s May 28, 2019 motion for extension of time to file its brief.

We GRANT the motion and ORDER the State’s brief received on May 28th filed as of the date

of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE